Name: Commission Regulation (EC) No 1830/94 of 26 July 1994 reintroducing the levying of the customs duties applicable to products of the combined nomenclature codes 3102 40 10 and 3102 40 90, originating in the Czech Republic and the Slovak Republic, to which the tariff ceilings of Council Regulation (EEC) No 3918/92 apply
 Type: Regulation
 Subject Matter: political geography;  tariff policy;  trade;  chemistry;  industrial structures and policy
 Date Published: nan

 27. 7. 94 Official Journal of the European Communities No L 191 /7 COMMISSION REGULATION (EC) No 1830/94 of 26 July 1994 reintroducing the levying of the customs duties applicable to products of the combined nomenclature codes 3102 40 10 and 3102 40 90, originating in the Czech Republic and the Slovak Republic, to which the tariff ceilings of Council Regulation (EEC) No 3918/92 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3918/92 of 28 December 1992 opening and providing for the administration of Community tariff quotas and ceilings for certain agricultural and industrial products establi ­ shing a reduced variable component for certain processed agricultural products originating in Hungary, Poland and the territory of the former Czech and Slovak Federal Republic (CSFR)('), as last amended by Council Regula ­ tion (EC) No 342/94 (2), and in particular Article 6 thereof, Whereas, pursuant to Article 1 of that Regulation, Hungary, Poland and the territory of the former Czech and Slovak Federal Republic (CSFR) shall benefit from preferential tariff arrangements, in particular the preferen ­ tial tariff ceilings laid down in column 6 of Annex I of that Regulation ; whereas, pursuant to Article 6 of that Regulation , as soon as the ceilings have been reached, the Commission may adopt a Regulation reintroducing the customs duties applicable to the third countries in ques ­ tion until the end of the calendar year ; Whereas those ceilings were reached by charges of imports of the products listed in the Annex, originating in the Czech Republic and the Slovak Republic, to which the tariff preferences apply ; Whereas, it is appropriate to reintroduce the levying of customs duties with respect to the Czech Republic and the Slovak Republic, HAS ADOPTED THIS REGULATION : Article 1 As from 30 July 1994 the levying of customs duties, suspended for 1994 pursuant to Regulation (EEC) No 3918/92, shall be reintroduced on imports into the Community of the products listed in the Annex, origina ­ ting in the Czech Republic and in the Slovak Republic. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1994. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 396, 31 . 12. 1992, p. 12 . 2) OJ No L 44, 17 . 2. 1994, p . 1 . No L 191 /8 Official Journal of the European Communities 27. 7. 94 ANNEX Order No CN code Description Origin 21.0101  Mixtures of ammonium nitrate with calcium carbonate or Czech Republic other inorganic non-fertilizing substances : Slovak Republic 3102 40 10   With a nitrogen content not exceeding 28 % by weight 3102 40 90   With a nitrogen content exceeding 28 % by weight